Title: To Thomas Jefferson from Josiah Tattnall, Jr., 25 August 1801
From: Tattnall, Josiah, Jr.
To: Jefferson, Thomas


Dear Sir,
New York. 25th. August 1801
Mr. Clarke the Son of the late General Clarke of Georgia, an old & celebrated Officer of the late Revolutionary War, being Solicitous of the honor of an introduction to the Chief Majistrate of the Union, in which character he participates with his fellow Citizens of Georgia in viewing you Sir with unfeigned Satisfaction; I take the liberty of recommending him to your attention as a gentleman of Science & merit—Mr. Clarke having graduated at Yale College in Connecticut is now on his way to the City of Washington, where he contemplates engaging in the Study of Law: Mr. Baldwin had recommended Mr. C. to Mr. Jno. T. Mason, but he has since found that the Office of that gentleman is already too much thronged: If it will not be encroaching too much on your time & goodness you will Sir very much oblige me by assisting Mr. C with your advice as to a Suitable character under whom to pursue his Studies—With every Sincere wish for your health & happiness, I have the Honor to be very Respectfully
Dr Sir; Your obedt. Humle. St.
Josiah Tattnall Junr.of the State of Georgia
